Citation Nr: 9915682	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  92-21 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected dorsolumbar paravertebral myositis with 
dorsolumbar sclerosis, radiculopathy, bulging discs, and 
dissection prior to April 12, 1995.

3.  Entitlement to a rating in excess of 40 percent for 
service-connected dorsolumbar paravertebral myositis with 
dorsolumbar sclerosis, radiculopathy, bulging discs, and 
dissection from April 12, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
October 1967 and from October 1978 to September 1988.  This 
appeal arises from an August 1989 rating decision of the San 
Juan, Puerto Rico, regional office (RO) which assigned a 20 
percent disability evaluation for dorsolumbar paravertebral 
myositis with dorsolumbar scoliosis, after granting service 
connection for the same.  The notice of disagreement was 
received July 1990.  The statement of the case was issued in 
September 1990.  The veteran's substantive appeal was 
received in October 1990.  By a rating action dated in May 
1998, the 20 percent disability rating for dorsolumbar 
paravertebral myositis was increased to 40 percent, effective 
April 12, 1995.

This appeal also arises from an October 1990 rating action 
that denied service connection for headaches.  The notice of 
disagreement was received in October 1990.  A supplemental 
statement of the case was issued in December 1990.  The 
veteran's substantive appeal was received in January 1991.

This matter was Remanded by the undersigned in August 1994 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.

In view of the Board's finding that additional development is 
warranted, the issue of increased evaluations for dorsolumbar 
paravertebral myositis with dorsolumbar sclerosis, 
radiculopathy, bulging discs, and dissection will be 
discussed in the Remand portion of this decision.



FINDINGS OF FACT

1.  There is evidence that the veteran was treated for 
headaches in service.

2.  There is evidence that the veteran received treatment for 
headaches post-service, and that he has been diagnosed as 
having mixed type headaches.

3.  There is no competent medical evidence linking the 
veteran's current mixed type headaches with any headaches 
that he was treated for in service.

4.  The veteran's claim for service connection for headaches 
is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for headaches 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Reports of medical examinations conducted in August 1965, 
October 1967, and April 1978 indicated that the veteran's 
neurological system was normal, and that he denied a history 
of frequent headaches.  In June 1979, the veteran was seen 
for complaints of headaches since April 1979.  He said that 
the headaches would come and go, but that they were 
persistent.  The impression was headaches.  He was prescribed 
Tylenol.  Complaints of recurrent, intermittent headaches 
were also reported in March 1982 and August 1983.  In March 
1982, the headaches were diagnosed as muscle tension 
headaches.

Medical examinations conducted in August 1987 and May 1988 
indicated that the veteran's neurological system was normal.  
Further, at the time of these examinations, he denied a 
history of frequent or severe headaches.

A July 1988 screening note indicated, however, that the 
veteran had been experiencing on and off headaches for three 
(3) weeks.  He stated that the headaches caused a sharp, 
constant pain in his left eye which penetrated all the way 
back to the left side of his head.  He said that the 
headaches occurred about three (3) times a day, and that they 
lasted between five (5) and 10 minutes.  The veteran 
indicated that he was able to touch his chin to his chest.  
He was not obviously drowsy or confused.  He was able to 
answer questions.  He endorsed visual problems.  The veteran 
was observed to be in mild distress with a current headache.  
Fundi were within normal limits.  He was grossly intact on 
neurological examination.  There was no sinus tenderness.  
The assessment was probably cluster headaches.

The veteran filed a claim for service connection for multiple 
disabilities in October 1988.  In conjunction with said 
claim, he was afforded a VA examination in January 1989.  
There were no references to complaints or treatment for 
headaches.  His neurological examination was essentially 
normal.

In July 1990, the veteran filed a claim for service 
connection for chronic headaches.  He stated that his service 
medical records would document his complaints and treatment 
for headaches.  He added that he had also received post-
service treatment for the same headache problem in November 
1988.

By a rating action dated in October 1990, service connection 
for headaches was denied.  The RO found that the veteran's 
treatment for headaches in service had been for an acute 
condition.

Medical records from the San Juan VA Medical Center (VAMC) 
dated from November 1988 to May 1989 were associated with the 
claims folder.  Significantly, the veteran was seen in 
November 1988 for complaints of chronic, recurrent headaches.  
He stated that he had been suffering from his headache 
problem since 1986.  He denied any history of head trauma, 
sinusitis, or allergies.  The veteran reported that he had 
been experiencing increased tension due to the fact that he 
had been looking for a job.  A physical examination was 
negative.  He was alert and oriented.  Fundi were within 
normal limits.  The assessment was tension headaches.

Service connection for headaches was denied in January 1991.  
Again, the RO determined that the veteran's complaints of 
headaches in service had been acute in nature, and that there 
was no evidence that he suffered from the residuals thereto.

The matter was Remanded by the Board in August 1994.  
Observing that the veteran was treated for headaches in 
service and shortly after his discharge, the RO was told to 
contact the veteran and ascertain whether he had received 
treatment for headaches subsequent to November 1988.  The 
Board also instructed the RO to schedule the veteran for a VA 
examination to determine whether a current headache 
disability existed.

Medical records from the San Juan VAMC dated from November 
1988 to June 1994 show that the veteran received treatment 
primarily for his service-connected back disability.  
However, the veteran was seen in July 1990 for complaints of 
headaches.  He stated that he had been experiencing the 
headaches "on and off" for several days.  He said that he 
had recently gone off some medications that he had been 
given.  He described the headaches as being bilateral and 
radiating to his neck.  The veteran was conscious, alert, and 
oriented.  He was in no apparent distress.  There was 
tenderness to palpation in paravertebral muscles of the 
cervical spine.  The assessment was tension headaches and 
musculoskeletal pains.  

The veteran was afforded a VA neurological examination in 
April 1995.  He stated that he had been suffering from 
headaches since 1986.  He described the headaches as 
localized over the left temporoparietal area, radiating to 
the occipital area where he said he had some glands that 
became swollen.  He said that the headaches were preceded by 
a strange sensation followed by a pulsatile pain on the left 
side of his head.  The veteran described the headaches as 
severe.  He reported that he experienced these headaches two 
(2) to three (3) times a month, and that they would last one 
(1) or two (2) days.  He stated that relaxation and 
analgesics helped to alleviate the headaches.  He denied any 
current professional treatment.  

On examination, the veteran was alert, oriented times three 
(3), and cooperative.  He exhibited good memory, insight, and 
judgment.  There was no evidence of apraxia, aphasia, or 
agnosia.  There was no cranial nerve impairment.  The 
diagnosis was headaches.  In an August 1995 addendum, the 
examiner indicated that there was no evidence to substantiate 
a finding that the veteran currently suffered from a 
disability due to headaches.  The veteran's headaches were 
said to be of a mixed type and origin.  A definite etiology 
was not evident.  The examiner found that the available 
medical evidence "failed to show any relationship of the 
present complaints to the headaches described in the SMR's 
(service medical records)."

By a rating action dated in May 1998, service connection for 
headaches was denied.  The RO held that the evidence did not 
show that a chronic condition producing headaches was 
incurred in or aggravated by the veteran's military service.  
A supplemental statement of the case was issued to the 
veteran in June 1998.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Here, there is no medical evidence to establish a causal link 
between the veteran's complaints and treatment for headaches 
during his military service and his currently diagnosed mixed 
type headaches.  The veteran has not offered any medical 
opinion that attributes his headaches to military service.  
The veteran's opinion that the headaches he experienced in 
service are of the same etiology as his current headaches 
does not meet this standard.  As indicated in Espiritu v. 
Derwinski, questions of medical diagnosis or causation 
require the expertise of a medical professional.  Moreover, 
the VA examiner specifically indicated in August 1995 that 
there was no relationship between the veteran's present 
complaints of headaches and his inservice complaints.  

Further, while the veteran was evaluated for complaints of 
headaches in service, the Board observes that these headaches 
were variously attributed to muscle tension and cluster 
headaches.  There is no evidence that the headaches were ever 
attributed to a specific disability or condition.  In other 
words, the presence of a chronic disability in service was 
not shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Here, the connection of the veteran's present 
symptoms to service is a relationship that requires a medical 
opinion, and such an opinion is also required to connect the 
veteran's present mixed type headaches to the continued 
headache symptoms that the veteran aserts he has experienced 
from his service in 1986 to the present.  See Savage v. 
Gober; see also Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Layno v. Brown, 6 Vet. App. 465 (1994).  No such medical 
evidence has been submitted in this case.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

The veteran argues that his service-connected back disability 
warrants a higher evaluation.  He says that he experiences 
severe low back pain whenever he tries to lift something 
heavy.  He complains of pain that radiates down to his left 
lower extremity and upwards to his neck.  

The Board finds that the veteran's April 1995 VA orthopedic 
examination is inadequate for the purpose of evaluating the 
veteran's service-connected back disability.  The Court has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Wisch v. Brown, 8 Vet. App. 
139 (1995) (a medical examination must specifically address 
pertinent issues and the silence of an examiner cannot be 
relied on as evidence against a claim.)

In the instant case, the Board observes that the April 1995 
VA examination failed to evaluate the veteran's complaints of 
pain on movement and use as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Therein, the Court held that, in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 (1998) and § 4.45 (1998), and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1998) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  In that regard, the VA 
Office of the General Counsel recently issued a precedent 
opinion finding that Diagnostic Code 5293 (intervertebral 
disc syndrome) is predicated upon limitation of motion and 
thus 38 C.F.R. §§ 4.40 and 4.45 must be considered in 
conjunction with that code.  See VAOPGCPREC 36-97 (December 
12, 1997).  Thus, further examination is required to address 
the veteran's complaints of functional loss.

Although the veteran has been previously examined for VA 
purposes, the importance of the new examinations to ensure 
adequate clinical findings should be emphasized to the 
veteran.  He should be advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected back disability since 
June 1994.  After securing the necessary 
release(s), the RO should request the 
records which are not already contained 
in the claims folder.

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the San Juan VA Medical Center since 
June 1994.  Once obtained, all records 
must be associated with the claims 
folder.

3.  The RO should schedule the veteran 
for a VA orthopedic and neurological 
examination to determine the current 
severity of his service-connected back 
disability.  The veteran should be 
notified of the date, time and place of 
the examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for an examination, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
these notification letters should be 
associated with the claims file.

4.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded VA orthopedic 
and neurological examinations.

a.  General information for the 
examiners:  The claims folder must 
be made available to the examiners 
for review prior to the 
examinations.  A copy of this Remand 
decision must be provided to each 
physician.  Such tests as the 
examiners deem necessary should be 
performed.

b.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she 
should so indicate and provide an 
explanation.

I.  The examiner should be 
asked to state the individual 
ranges of motion of the dorsal 
and lumbar spine in degrees.  
Moreover, the examiner should 
state the normal ranges of 
motion of the dorsal and 
lumbar spine in degrees.  The 
examiner should note whether 
there is listing of the whole 
spine to the opposite side, 
positive Goldthwaite's sign, 
marked limitation of forward 
bending in a standing 
position, loss of lateral 
motion or abnormal mobility on 
forced motion.  When answering 
these questions, the physician 
should address the period both 
from April 12, 1995 and 
between September 17, 1988 to 
April 12, 1995.  The answers 
should reflect the physician's 
best judgment based on his 
education and experience.

II.  The examiner should be 
asked to determine whether 
there is weakened movement, 
excess fatigability, or 
incoordination attributable to 
the service-connected dorsal 
or lumbar spine; and, if 
feasible, these determinations 
should be expressed in terms 
of must be expressed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, 
or incoordination.

III.  The examiner should be 
asked to express an opinion on 
whether pain in the dorsal or 
lumbar spine could 
significantly limit functional 
ability during flare-ups or 
during periods of repeated 
use.  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis  due to 
pain on use or during flare-
ups.

IV.  The examiner should also 
state whether there was any 
evidence of functional loss of 
the dorsal or lumbar spine 
between September 1988 and 
prior to April 12, 1995.  This 
should include consideration 
as to whether there was 
evidence of functional loss 
due to pain under 38 C.F.R. § 
4.40 and/or weakness, 
fatigability, incoordination 
or pain on movement under 38 
C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
This determination should be 
based upon a detailed review 
of the evidence of record with 
references thereto.

c.  Special instructions for the 
neurological examiner:  Any 
neurological complaints or findings 
attributable to the veteran's 
service-connected back disability 
should be identified.  The examiner 
should indicate whether the veteran 
suffers from recurring attacks of 
intervertebral disc syndrome, and if 
so, the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should 
further state whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes. 

The examiner should also be asked if 
there is evidence that the veteran 
has sciatic neuropathy with 
characteristic pain attributable to 
the service-connected back 
disability.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other neurological finding.  All 
factors upon which any medical 
opinion is based must be set forth 
for the record.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected back disability, the 
provisions of DeLuca, 38 C.F.R. §§ 4.40 
and 4.45, and VAOPGCPREC 36-97 must be 
considered.  If any benefits sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  
Consideration should also be given to the 
recent case of Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  
Therein, the Court held that, with regard 
to initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should be given 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she or her 
representative may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


